Citation Nr: 0018863	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  94-26 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).  

3.  Entitlement to a rating higher than 10 percent for a left 
ankle disability.

4.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 1993 RO decision which granted 
service connection and a 30 percent rating for PTSD, which 
denied service connection for tinnitus, and which denied 
compensable ratings for a left ankle disability and right ear 
hearing loss.  In a May 1995 RO decision, a 50 percent rating 
was assigned for PTSD and a 10 percent rating was assigned 
for the left ankle disability.  The veteran continues his 
appeal for higher ratings for PTSD, a left ankle disability, 
and right ear hearing loss, in addition to his appeal for 
service connection for tinnitus.  

In May 2000, the veteran appeared and testified at a hearing 
at the RO before a member of the Board (i.e., Travel Board 
hearing).  At the hearing, the veteran raised the issue of 
secondary service connection for injuries to the mouth, 
allegedly sustained when his service-connected left ankle 
caused him to fall.  As this issue has not been adjudicated 
by the RO and is not on appeal, it is referred to the RO for 
appropriate consideration.

The Board notes that all issues currently on appeal, with the 
exception of the service connection claim, will be the 
subject of the remand which follows the decision below.  





FINDING OF FACT

The veteran has tinnitus which is etiologically related to 
his service-connected sensorineural hearing loss of the right 
ear.


CONCLUSION OF LAW

Tinnitus is proximately due to or the result of service-
connected right ear hearing loss.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background
 
The veteran served on active duty from February 1968 to 
January 1970.  Service personnel records show he served in 
Vietnam from July 1968 to July 1969 and that his primary 
duties were those of a gunner and rifleman.  The service 
records also show he received various decorations, including 
those indicating participation in combat.  The veteran's 
service medical records do not show any complaints or a 
diagnosis of tinnitus.  

In a June 1970 decision, the RO granted service connection 
for high frequency sensorineural hearing loss of the right 
ear.  The condition was rated at 0 percent.    

In May 1992, the veteran filed a claim for service connection 
for tinnitus.  The file shows that there is no post-service 
medical evidence of tinnitus prior to this claim.

On a VA audiologic examination in September 1992, the veteran 
complained of decreased auditory acuity and reported he was 
bothered by loud sounds.  He reported a history of noise 
exposure from mortar fire and explosions while serving in 
Vietnam.  Audiological testing revealed mild to moderate 
sensorineural hearing loss bilaterally.  As to whether 
tinnitus was present, the examiner stated that the veteran 
reported periodic bilateral tinnitus, with the left ear worse 
than the right ear.  

At a March 1995 hearing at the RO before a hearing officer, 
the veteran testified that he served as a gunner in a mortar 
platoon and had acoustic trauma from combat service.  He 
stated he has since had ringing in his ears on a persistent 
basis, which was more noticeable at night when it was quiet.

On a VA audiologic examination in April 1995, the veteran 
reported decreased auditory acuity bilaterally since his 
previous VA examination.  As to whether tinnitus was present, 
the examiner stated that the veteran reported no significant 
change in the frequency or duration of his tinnitus since his 
previous VA examination, noting that the left ear was still 
worse than the right ear.  The veteran also reported that 
tinnitus was present most of the time but was primarily 
noticeable in quiet situations.  Audiological testing 
revealed mild to moderate high frequency sensorineural 
hearing loss bilaterally.  

On a VA audiologic examination in July 1998, the veteran 
reported no significant change in the status of his tinnitus, 
with the condition still present primarily or predominantly 
in the left ear, although it was bilateral.  He also reported 
that the tinnitus was probably constant but that it was more 
noticeable in quiet situations.  Audiological testing 
revealed mild sensorineural hearing loss bilaterally.  

At a May 2000 Travel Board hearing, the veteran testified 
that he first noticed ringing in his ears in 1968 or 1969 
when he fired 16-inch guns from a bunker and that he was not 
wearing ear protection at the time.  He also stated he has 
had intermittent ringing in his ears ever since then.  

II.  Analysis

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected condition.  38 C.F.R. 
§ 3.310(a).  

A review of the file shows that service medical records do 
not show tinnitus.  Post-service medical records show that 
the condition was first noted medically in 1992, many years 
after the veteran's 1970 discharge from service.  However, 
the precise date of onset for tinnitus is not clear from the 
record.  The veteran testified at both hearings that he first 
noticed ringing in his ears in 1968 or 1969 when he fired 16-
inch guns from a bunker and that he has had persistent 
ringing ever since he sustained acoustic trauma during combat 
service as a gunner in a mortar platoon. 

Service connection is in effect for sensorineural hearing 
loss of the right ear, and tinnitus is often associated with 
and etiologically related to sensorineural hearing loss.  2 
Cecil Textbook of Medicine, § 464 at 2119-2120 (18th ed. 
1988).  While there certainly might be other causes for the 
veteran's tinnitus, the evidence is at least equally divided 
and, applying the benefit-of-the-doubt doctrine (38 U.S.C.A. 
§ 5107(b)), establishes that tinnitus is proximately due to 
or the result of the service-connected sensorineural right 
ear hearing loss.  Therefore, secondary service connection 
for tinnitus is in order.


ORDER

Service connection for tinnitus is granted.  


REMAND

The veteran's claims for higher ratings for PTSD, a left 
ankle disability, and right ear hearing loss are well 
grounded, meaning plausible, and the file shows there is a 
further VA duty to assist him in developing the facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
3.103, 3.159; Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

At the May 2000 Board hearing, the veteran stated that, in 
regard to his PTSD, left ankle disability, and right ear 
hearing loss, he has been receiving treatment for the past 
seven or eight years from Dr. Barbara Murphy at the VA 
outpatient clinic in Sayre, Pennsylvania.  He added that in 
fact all his medical care was received through the outpatient 
clinic.  The file shows that the veteran was last examined by 
the VA in July 1998, but he stated at the Board hearing that 
he has since returned to the VA outpatient clinic in Sayre 
for treatment of his medical problems.  The VA medical 
records are constructively in possession of VA adjudicators 
and should be obtained as they are relevant to the veteran's 
claims.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Additionally, any other recent non-VA medical treatment 
records should be secured.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should obtain, from the Sayre, 
Pennsylvania VA outpatient clinic, all 
medical records of the veteran's 
treatment, dated from 1992 to the 
present, concerning psychiatric, left 
ankle, and hearing problems.  The RO 
should also ask the veteran whether he 
has received any other recent VA or non-
VA treatment for these conditions, and, 
if he has, records of such treatment 
should also be obtained by the RO.

2.  Thereafter, the RO should review the 
claims for higher ratings for PTSD, a 
left ankle disability, and right ear 
hearing loss.  If the claims are denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.




While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issues which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 



